


Exhibit 10.1

 

AMENDMENT NO. 7 TO THE CREDIT AGREEMENT

 

AMENDMENT NO. 7 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
April 22, 2005, among Financial Security Assurance Inc. (“FSA”), the additional
borrowers party hereto (together with FSA, the “Borrowers”), various banks (the
“Banks”), JPMorgan Chase Bank, N.A. (the “New Bank”) and The Bank of New York,
as agent (the “Agent”).  All capitalized terms defined in the hereinafter
defined Credit Agreement shall have the same meaning when used herein unless
otherwise defined herein.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Banks and the Agent are parties to a Credit
Agreement, dated as of August 31, 1998 (as amended to date, the “Credit
Agreement”); and

 

WHEREAS, the New Bank desires to become a Bank under the Credit Agreement and
each of The Bank of Nova Scotia and WestLB AG, New York Branch (each an “Exiting
Bank”) desires to cease to be a Bank under the Credit Agreement; and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement as herein
provided;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.   New Bank.  Upon execution and delivery of this Amendment by the parties
hereto, the New Bank shall become a Bank for all purposes of the Credit
Agreement.

 

2.   Exiting Bank.  As of the open of business on April 22, 2005, neither
Exiting Bank shall have any further obligations under, or be a Bank for purposes
of, the Credit Agreement.  Each Exiting Bank shall, however, be entitled to
receive its Commitment Commission to, but excluding, April 22, 2005, and any
other amounts, if any, owing to it under the Credit Agreement, including,
without limitation, any indemnities it may be entitled to pursuant to
Section 12.01 of the Credit Agreement at any time in the future.

 

3.   Arranger Status.  As of the open of business on April 22, 2005, KeyBank
National Association shall become a Co-Lead Arranger under the Credit Agreement.

 

4.   Amendments to the Credit Agreement.  (a) Section 3.01(a) of the Credit
Agreement is hereby amended by deleting the percentage “0.125%” and replacing it
with the percentage “0.10%”.

 

(b)   The first sentence of Section 3.04(a) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

The expiration of the Commitments of the Banks to make Revolving Loans shall be
April 21, 2006 (the “Revolving Loan Expiry Date”); provided, however, that
before (but not earlier than 60 days nor later than 30 days before) the
Revolving Loan Expiry Date then

 

--------------------------------------------------------------------------------


 

in effect, FSA may make a written request (an “Extension Request”) to the Agent
at its Notice Office and to each of the Banks that the Revolving Loan Expiry
Date be extended by 364 days.

 

(c)   Section 7.15 of the Credit Agreement is hereby deleted.

 

(d)   Section 8.10 of the Credit Agreement is hereby deleted.

 

(e)   The Credit Agreement is hereby amended by adding the following new
Section 12.14:

 

12.14   Confidentiality.  Each of the Agent and each Bank severally agrees to
keep information delivered or made available by or on behalf of the Borrowers
pursuant to this Agreement confidential from anyone other than its employees,
directors, legal counsel, independent auditors, other advisors and prospective
assignees and participants (all of whom shall agree to similar restrictions),
provided, however, that nothing herein shall prevent the Agent or any Bank from
disclosing such information (a) to any other Bank or the Agent, (b) in response
to a subpoena or other order of a court or administrative agency provided that
the Agent or Bank, as applicable, shall (to the extent legally permitted)
promptly notify FSA of such subpoena or other order, (c) to the extent necessary
in connection with the exercise of any remedy hereunder, (d) if such information
is or becomes generally available to the public other than as a result of a
disclosure by the Agent or a Bank prohibited by this Agreement or (e) if such
information is or becomes available to the Agent or Bank, as applicable, from a
source (other than a Borrower) that is not bound by an obligation of
confidentiality to the Borrowers.

 

(f)   Schedule II of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit A hereto attached.

 

(g)   Schedule III of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit B hereto attached.

 

5.   Representations and Warranties.  In order to induce the Banks, the New Bank
and the Agent to enter into this Amendment, each Borrower hereby represents and
warrants that:

 

(a)   no Default or Event of Default exists or will exist as of the date hereof
and after giving effect to this Amendment; and

 

(b)   as of the date hereof, and after giving effect to this Amendment, all
representations, warranties and agreements of such Borrower contained in the
Credit Agreement will be true and correct in all material respects.

 

6.   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PROVISIONS THEREOF.

 

2

--------------------------------------------------------------------------------


 

7.   Agreement Not Otherwise Amended.  This Amendment is limited precisely as
written and shall not be deemed to be an amendment, consent, waiver or
modification of any other term or condition of the Credit Agreement or any of
the instruments or agreements referred to therein, or prejudice any right or
rights which the Banks, the New Bank, the Agent or any of them may now have or
may have in the future under or in connection with the Credit Agreement or any
of the instruments or agreements referred to therein.  Except as expressly
modified hereby, the terms and provisions of the Credit Agreement shall continue
in full force and effect.  Whenever the Credit Agreement is referred to in the
Credit Agreement or any of the instruments, agreements or other documents or
papers executed and delivered in connection therewith, it shall be deemed to be
a reference to the Credit Agreement as modified hereby.

 

8.   Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By

/s/ Bruce Stern

 

 

Name: Bruce Stern

 

Title: General Counsel

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

By

/s/ Bruce Stern

 

 

Name: Bruce Stern

 

Title: General Counsel

 

 

 

FINANCIAL SECURITY ASSURANCE
(U.K.) LIMITED

 

 

 

 

 

By

/s/ Bruce Stern

 

 

Name: Bruce Stern

 

Title: General Counsel

 

3

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,
individually and as Agent

 

 

 

 

 

By

/s/ Sreecaran Ganesan

 

 

Name: Sreecaran Ganesan

 

Title: Vice President

 

 

 

 

 

US BANK, N.A.

 

 

 

 

 

By

/s/ Patrick H. McGraw

 

 

Name: Patrick H. McGraw

 

Title: Assistant Vice President

 

 

 

 

 

KBC BANK N.V.

 

 

 

 

 

By

/s/ Lawrence J. Manochio

 

 

Name: Lawrence J. Manochio

 

Title: Assistant Vice President

 

 

 

 

 

By

/s/ Robert Snauffer

 

 

Name: Robert Snauffer

 

Title: First Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Mary K. Young

 

 

Name: Mary K. Young

 

Title: Vice President

 

4

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK AND/OR
CAYMAN ISLANDS BRANCH

 

 

 

 

 

By

/s/ Stephen K. Hunter

 

 

Name: Stephen K. Hunter

 

Title: SVP

 

 

 

 

 

By

/s/ Stephanie Finnen

 

 

Name: Stephanie Finnen

 

Title: VP

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By

/s/ Lawrence Palumbo, Jr.

 

 

Name: Lawrence Palumbo, Jr.

 

Title: Vice President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE II

 

SCHEDULE OF COMMITMENTS

 

Bank

 

Commitment

 

 

 

 

 

The Bank of New York

 

$

30,000,000

 

 

 

 

 

KeyBank National Association

 

30,000,000

 

 

 

 

 

KBC Bank N.V.

 

27,500,000

 

 

 

 

 

US Bank, N.A.

 

27,500,000

 

 

 

 

 

Norddeutsche Landesbank Girozentrale,
New York and/or Cayman Islands Branch

 

20,000,000

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

15,000,000

 

 

 

 

 

Total

 

$

150,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE III

 

LENDING OFFICES

 

Bank

 

Bank Rate Office

 

Eurodollar Lending Office

 

 

 

 

 

 

 

The Bank of New York

 

1 Wall Street
New York, NY 10286

 

1 Wall Street
New York, NY 10286

 

 

 

 

 

 

 

KBC Bank N.V.

 

125 West 55th Street
New York, NY 10019

 

125 West 55th Street
New York, NY 10019

 

 

 

 

 

 

 

KeyBank National
Association

 

127 Public Square
Cleveland, OH 44114

 

127 Public Square
Cleveland, OH 44114

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

270 Park Avenue
15th Floor
New York, NY 10017

 

270 Park Avenue
15th Floor
New York, NY 10017

 

 

 

 

 

 

 

US Bank, N.A.

 

US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202

 

US Bank Tower
425 Walnut Street, 8th floor
Cincinnati, OH 45202

 

 

 

 

 

 

 

Norddeutsche Landesbank
Girozentrale, New York
and/or Cayman Islands
Branch

 

NORD/LB New York Branch
1114 Avenue of the Americas
37th Floor
New York, NY 10036

 

NORD/LB Cayman Islands
Branch

1114 Avenue of the Americas
37th Floor
New York, NY 10036

 

 

--------------------------------------------------------------------------------
